UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-29466 National Research Corporation (Exact name of Registrant as specified in its charter) Wisconsin 47-0634000 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1treet, Lincoln, Nebraska 68508 (Address of principal executive offices) (Zip Code) (402) 475-2525 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ☒ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ☒ No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer☐ Accelerated filer ☒ Non-accelerated filer ☐ Smaller reporting company ☐ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act.) Yes ☐No ☒ Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date. Class A Common Stock, $.001 par value, outstanding as April 30,2014: 20,808,304 shares Class B Common Stock, $.001 par value, outstanding as of April 30, 2014: 3,480,217 shares -1- NATIONAL RESEARCH CORPORATION FORM 10-Q INDEX For the Quarter Ended March 31, 2014 Page No. PART I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets 4 Condensed Consolidated Statements of Income 5 Condensed Consolidated Statements of Comprehensive Income 6 Condensed Consolidated Statements of Cash Flows 7 Notes to Condensed Consolidated Financial Statements 8 -15 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15-19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 19 Item 4. Controls and Procedures 19-20 PART II. OTHER INFORMATION Item 1A. Risk Factors 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 6. Exhibits 20 Signatures 21 Exhibit Index 22 -2- Special Note Regarding Forward-Looking Statements Certain matters discussed in this Quarterly Report on Form 10-Q are “forward-looking statements” within the meaning of Section21E of the Securities Exchange Act of 1934, as amended. These forward-looking statements can generally be identified as such because the context of the statement includes phrases such as National Research Corporation (“NRC” or the “Company”) “believes,” “expects,” or other words of similar import. Similarly, statements that describe the Company’s future plans, objectives or goals are also forward-looking statements. Such forward-looking statements are subject to certain risks and uncertainties which could cause actual results or outcomes to differ materially from those currently anticipated. Factors that could affect actual results or outcomes include, without limitation, the following factors: ● The possibility of non-renewal of the Company’s client service contracts; ● The Company’s ability to compete in its markets, which are highly competitive, and the possibility of increased price pressure and expenses; ● The effects of an economic downturn; ● The impact of consolidation in the healthcare industry; ● The impact of federal healthcare reform legislation or other regulatory changes; ● The Company’s ability to retain its limited number of key clients; ● The Company’s ability to attract and retain key managers and other personnel; ● The possibility that the Company’s intellectual property and other proprietary information technology could be copied or independently developed by its competitors; ● Regulatory developments; and ● The factors set forth under the caption “Risk Factors” in Part I, Item 1A of the Company’s Annual Report on Form 10-K for the year ended December31, 2013, as such section may be updated by PartII, Item 1A of the Company’s subsequently filed Quarterly Reports on Form 10-Q (including this Report). Shareholders, potential investors and other readers are urged to consider these and other factors in evaluating the forward-looking statements, and are cautioned not to place undue reliance on such forward-looking statements. The forward-looking statements included are only made as of the date of this Quarterly Report on Form 10-Q and the Company undertakes no obligation to publicly update such forward-looking statements to reflect subsequent events or circumstances. -3- PART I – Financial Information ITEM 1. Financial Statements NATIONAL RESEARCH CORPORATION AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share amounts and par value, unaudited) March 31, 2014 December 31, 2013 Assets Current assets: Cash and cash equivalents $ $ Trade accounts receivable, less allowance for doubtful accounts of $164 and $183 in 2014 and 2013, respectively Unbilled revenue Prepaid expenses Income tax receivable Deferred income taxes 3 53 Other current assets Total current assets Property and equipment, net Intangible assets, net Goodwill Other Total assets $ $ Liabilities and Shareholders’ Equity Current liabilities: Current portion of notes payable $ $ Accounts payable Accrued wages, bonus and profit sharing Accrued expenses Current portion of capital lease obligations Deferred revenue Total current liabilities Notes payable, net of current portion Deferred income taxes Deferred revenue Capital lease obligations, net of current portion 76 Total liabilities Shareholders’ equity: Preferred stock, $0.01 par value; authorized 2,000,000 shares, none issued Class A Common stock, $0.001 par value; authorized 60,000,000 shares, issued 25,372,186 in 2014 and 25,285,029 in 2013, outstanding 20,808,304 in 2014 and 20,768,784 in 2013 25 25 Class B Common stock, $0.001 par value; authorized 80,000,000 shares, issued 4,234,643 in 2014 and 4,220,117 in 2013, outstanding 3,480,217 in 2014 and 3,467,410 in 2013 4 4 Additional paid-in capital Retained earnings Accumulated other comprehensive income (loss) ) Treasury stock, at cost ; 4,563,882 Class A shares, 754,426 Class B shares in 2014 and 4,516,245 Class A shares, 752,707 Class B shares in 2013 ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying notes to condensed consolidated financial statements. -4- NATIONAL RESEARCH CORPORATION AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF INCOME (In thousands, except for per share amounts, unaudited) Three months ended March 31, 2014 2013 Revenue $ $ Operating expenses: Direct Selling, general and administrative Depreciation and amortization Total operating expenses Operating income Other income (expense): Interest income 17 19 Interest expense ) ) Other, net 7 14 Total other expense ) ) Income before income taxes Provision for income taxes Net income $ $ Earnings Per Share of Common Stock: Basic Earnings Per Share: Class A $ $ Class B $ $ Diluted Earnings Per Share: Class A $ $ Class B $ $ Dividends Per Share of Common Stock: Class A $ $ Class B $ $ Weighted average shares and share equivalents outstanding: Class A - basic Class B - basic Class A - diluted Class B - diluted See accompanying notes to condensed consolidated financial statements. -5- NATIONAL RESEARCH CORPORATION AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (In thousands, unaudited) Three months ended March 31, 2014 2013 Net income $ $ Other comprehensive loss: Foreign currency translation adjustment $ ) $ ) Other comprehensive loss $ ) $ ) Comprehensive Income $ $ See accompanying notes to condensed consolidated financial statements. -6- NATIONAL RESEARCH CORPORATION AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands, unaudited) Three months ended March 31, Cash flows from operating activities: Net income $ 5,453 $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Deferred income taxes 96 13 Non-cash share-based compensation (benefit) expense ) Tax benefit from exercise of stock options 72 56 Loss on disposal of property and equipment 1 Net changes in assets and liabilities: Trade accounts receivable ) ) Unbilled revenue (3 ) ) Prepaid expenses and other ) ) Accounts payable 43 Accrued expenses, wages, bonuses and profit sharing ) ) Income taxes receivable and payable 31 Deferred revenue ) Net cash provided by operating activities Cash flows from investing activities: Purchases of property and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Payments on notes payable ) ) Payments on capital lease obligations ) ) Proceeds from exercise of stock options Common stock withheld from vested restricted shares for payroll tax withholdings ) ) Excess tax benefit from share-based compensation Payment of dividends on common stock ) Net cash provided by (used in) financing activities 40 ) Effect of exchange rate changes on cash ) ) Increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash paid for: Interest expense $ 76 $ 77 Income taxes $ $ See accompanying notes to condensed consolidated financial statements. -7- NATIONAL RESEARCH CORPORATION AND SUBSIDIARY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1. BASIS OF CONSOLIDATION AND PRESENTATION The Company is a leading provider of analytics and insights that facilitate revenue growth, patient, employee and customer retention and patient engagement for healthcare providers, payers and other healthcare organizations in the United States and Canada. The Company has two operating segments that are aggregated into one reporting segment because they have similar economic characteristics and meet the other aggregation criteria from the Financial Accounting Standards Board (“FASB”) guidance on segment disclosure. The two operating segments, organized by geographic area, are National Research Corporation (United States) and National Research Corporation Canada, which each offer a portfolio of solutions to address specific market needs around growth, retention, engagement and thought leadership for healthcare organizations. The condensed consolidated balance sheet of the Company at December 31, 2013, was derived from the Company’s audited consolidated balance sheet as of that date. All other financial statements contained herein are unaudited and, in the opinion of management, include all adjustments (consisting only of normal recurring adjustments) the Company considers necessary for a fair presentation of financial position, results of operations and cash flows in accordance with accounting principles generally accepted in the United States. Information and footnote disclosures included in financial statements prepared in accordance with accounting principles generally accepted in the United States have been condensed or omitted. These condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto that are included in the Company’s Form 10-K for the year ended December31, 2013, filed with the Securities and Exchange Commission (the “SEC”) on March 4, 2014. The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make certain estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates. The condensed consolidated financial statements include the accounts of the Company, its wholly-owned subsidiary, National Research Corporation Canada, and the accounts of a variable interest entity, Customer-Connect LLC (“Connect”) for which NRC has been deemed the primary beneficiary. All significant intercompany transactions and balances have been eliminated. The functional currency of the Company’s foreign subsidiary, National Research Corporation Canada, is the subsidiary’s local currency. The Company translates the assets and liabilities of its foreign subsidiary at the period-end rate of exchange and its foreign subsidiary’s income statement balances at the average rate prevailing during the period. The Company records the resulting translation adjustment in accumulated other comprehensive income, a component of shareholders’ equity. Since the undistributed earnings of the Company’s foreign subsidiary are considered to be indefinitely reinvested, no taxes were provided for on currency translation adjustments arising from converting the investment denominated in a foreign currency to U.S. dollars. Gains and losses related to transactions denominated in a currency other than the subsidiary’s local currency and short-term intercompany accounts are included in other income (expense) in the condensed consolidated statements of income. -8- Recapitalization In May 2013, the Company consummated a recapitalization (the “May 2013 Recapitalization”) pursuant to which the Company established two classes of common stock (class A common stock and class B common stock), issued a dividend of three shares of class A common stock for each share of the Company’s then existing common stock and reclassified each then existing share of common stock as one-half of one share of class B common stock. All previously reported share and per share amounts in the accompanying financial statements and related notes have been restated to reflect the May 2013 Recapitalization. Fair Value Measurements The Company’s valuation techniques are based on maximizing observable inputs and minimizing the use of unobservable inputs when measuring fair value. Observable inputs reflect readily obtainable data from independent sources, while unobservable inputs reflect the Company’s market assumptions. The inputs are then classified into the following hierarchy: (1) Level 1 Inputs—quoted prices in active markets for identical assets and liabilities; (2) Level 2 Inputs—observable market-based inputs other than Level 1 inputs, such as quoted prices for similar assets or liabilities in active markets, quoted prices for similar or identical assets or liabilities in markets that are not active, or other inputs that are observable or can be corroborated by observable market data; and (3) Level 3 Inputs—unobservable inputs. The following details the Company’s financial assets and liabilities within the fair value hierarchy at March 31, 2014, and December 31, 2013: Fair Values Measured on a Recurring Basis Level 1 Level 2 Level 3 Total (In thousands) As of March 31, 2014 Money Market Funds $ Commercial Paper Total $ As of December 31, 2013 Money Market Funds $ Commercial Paper Total $ The Company’s long-term debt is recorded at historical cost. The following are the carrying amounts and estimated fair values, based primarily on estimated current rates available for debt of the same remaining duration and adjusted for nonperformance and credit risk: March 31, 2014 December 31, 2013 (In thousands) Total carrying amounts of long-term debt $ $ Estimated fair value of long-term debt $ $ The Company estimated the fair value of its long-term, fixed-rate debt using a Level 2 discounted cash flow analysis based on current borrowing rates for debt with similar maturities . -9- The Company believes that the carrying amounts of trade accounts receivable, accounts payable and accrued expenses approximate their fair value due to the short maturity of those instruments. All non-financial assets that are not recognized or disclosed at fair value in the financial statements on a recurring basis, which includes goodwill and non-financial long-lived assets, are measured at fair value in certain circumstances (for example, when there is evidence of impairment). As of March 31, 2014, and December 31, 2013, there was no indication of impairment related to the Company’s non-financial assets. 2. VARIABLE INTEREST ENTITY Connect was formed in June 2013 to develop and commercialize the connect programs. Connect programs provide healthcare organizations the technology to engage patients through real-time identification and management of individual patient needs, preferences, risks, and experiences. The platform ensures that organizations have access to a longitudinal view of the patient to more effectively manage patient engagement across the continuum of care. NRC has a 49% ownership interest in Connect. NG Customer-Connect, LLC holds 25% interest, and the remaining 26% is held by Illuminate Health, LLC. NRC has agreed to lease certain employees to Connect. In return for a fee, Connect will service the Company’s discharge call program clients. NRC will make capital contributions of up to $2.5 million on an as-needed basis as determined by the Board of Directors of Connect. Profits and losses are allocated under the hypothetical liquidation at book value approach. NRC is deemed the primary beneficiary of Connect. An entity is considered the primary beneficiary of a variable interest entity if it has both the power to direct the activities of the variable interest entity that most significantly impact the variable interest entity’s economic performance and an obligation to absorb losses or the right to receive benefits that could potentially be significant to the variable interest entity. Connect is thinly capitalized and relies on NRC advances and reimbursements to fund its operations. Together, NRC and NRC associates hold a majority of the voting rights on Connect’s board of directors and has the ability to direct the majority of Connect’s operations. NRC has a future obligation to purchase the other equity units in Connect when certain targeted events have been achieved. If, at any time, there is at least $12.5 million of annual recurring contract value, including the NRC contracts being serviced, and the members have approved a financial statement showing a pro forma minimum 35% EBITDA margin for revenue on a going-forward basis, then within 90 days thereafter NRC is required to purchase from the other members, and the other members shall be required to sell to NRC, all of their equity units not owned by NRC. As of March 31, 2014, the price at which NG Customer Connect, LLC and Illuminate Health LLC had the obligation to sell their equity units to NRC was $0. Included in the Company’s condensed consolidated financial statements for the three-month period ended March 31, 2014 was Connect’s net operating loss of $331,000. All net operating losses of Connect during the three-month periodended March 31,2014 were attributable to NRC. 3. INCOME TAXES The Company’s effective tax rate decreased to 34.6% for the three-month period ended March 31, 2014, compared to 37.3% for the same period in 2013. This decrease was primarily due to a decrease in projected state tax rates due to legislative changes. The unrecognized tax benefit as of March 31, 2014, was $188,000, excluding interest of $5,000 and no penalties. The full unrecognized tax benefits, if recognized, would favorably impact the effective income tax rate. The Company believes it is reasonably possible that the total amount of unrecognized tax benefits will stay consistent during the next 12 months due to any growth in unrecognized tax benefits being offset by the expiration of the U.S. federal statute of limitations associated with certain other tax positions. The Company accrues interest and penalties related to uncertain tax position in the statements of income as income tax expense. -10- 4. NOTES PAYABLE The Company had two term notes, which were used to partially finance acquisitions in 2008 and 2010. Borrowings under the term notes bore interest at an annual rate of 3.79%. On May 9, 2013, the Company refinanced these two existing term notes and combined them into one term note. The new term note is payable in 60 monthly installments of $212,468. Borrowings under the new term note bear interest at an annual rate of 3.12%. The outstanding balance of the term note at March 31, 2014 was $9.8 million. The Company also has a revolving credit note that was renewed in May 2013 to extend the term to June 30, 2014. The maximum aggregate amount available under the revolving credit note is $6.5 million, subject to a borrowing base equal to 75.0% of the Company’s eligible accounts receivable. Borrowings under the revolving credit note bear interest at a variable annual rate, with three rate options at the discretion of management as follows: (1) 2.5% plus the daily reset one-month London Interbank Offered Rate (“LIBOR”) or (2) 2.2% plus the one-, two- or three- month LIBOR rate, or (3) the bank’s one-, two, three, six, or twelve month Money Market Loan Rate. As of March 31, 2014 the revolving credit note did not have a balance. According to the borrowing base requirements, the Company had the capacity to borrow $6.5 million as of March 31, 2014. The term note and revolving credit note are secured by certain of the Company’s assets, including the Company’s land, building, trade accounts receivable and intangible assets. The term note and revolving credit note contain various restrictions and covenants applicable to the Company, including requirements that the Company maintain certain financial ratios at prescribed levels and restrictions on the ability of the Company to consolidate or merge, create liens, incur additional indebtedness or dispose of assets. As of March 31, 2014, the Company was in compliance with its financial covenants. 5. SHARE-BASED COMPENSATION The Company measures and recognizes compensation expense for all share-based payments based on the grant-date fair value of those awards. All of the Company’s existing stock option awards and non-vested stock awards have been determined to be equity-classified awards. The Company’s 2001 Equity Incentive Plan provides for the granting of stock options, stock appreciation rights, restricted stock, performance shares and other share-based awards and benefits up to an aggregate of 1,800,000 class A and 300,000 class B shares of the Company’s common stock. Stock options granted may be either nonqualified or incentive stock options. Stock options vest over one to five years following the date of grant and option terms are generally five to ten years following the date of grant. The Company’s 2004 Non-Employee Director Stock Plan (the “2004 Director Plan”) is a nonqualified plan that provides for the granting of options with respect to 1,650,000 class A and 275,000 class B shares of the Company’s common stock. The 2004 Director Plan provides for grants of nonqualified stock options to each director of the Company who is not employed by the Company. On the date of each annual meeting of shareholders of the Company, options to purchase 36,000 class A shares and 6,000 class B shares of the Company’s common stock are granted to directors that are re-elected or retained as a director at such meeting. Stock options vest one year following the date of grant and option terms are generally ten years following the date of grant, or three years in the case of termination of the outside director’s service. The Company’s 2006 Equity Incentive Plan provides for the granting of stock options, stock appreciation rights, restricted stock, performance shares and other share-based awards and benefits up to an aggregate of 1,800,000 class A and 300,000 class B shares of the Company’s common stock. Stock options granted may be either incentive stock options or nonqualified stock options. Vesting terms vary with each grant and option terms are generally five to ten years following the date of grant. -11- The Company granted options to purchase 24,166 shares of the Company’s class A common stock and 2,217 shares of the class B common stock during the three-month period ended March 31, 2014. The Company granted options to purchase 88,344 shares of class A common stock and 14,724 shares of class B common stock during the three-month period ended March 31, 2013. Options to purchase shares of common stock were granted with exercise prices equal to the fair value of the common stock on the date of grant. The fair value of stock options granted was estimated using a Black-Scholes valuation model with the following assumptions: Class A Class B Pre-May Recapitalization Expected dividend yield at date of grant % % % Expected stock price volatility % % % Risk-free interest rate % % % Expected life of options (in years) 7 7 6 The risk-free interest rate assumptions were based on the U.S. Treasury yield curve in effect at the time of the grant. The expected volatility was based on historical monthly price changes of the Company’s common stock based on the expected life of the options at the date of grant. The expected life of options is the average number of years the Company estimates that options will be outstanding. The Company considers groups of associates that have similar historical exercise behavior separately for valuation purposes. The following table summarizes stock option activity under the Company’s 2001 and 2006 Equity Incentive Plans and the 2004 Director Plan for the three months ended March 31, 2014: Number of Options Weighted Average Exercise Price Weighted Average Remaining Contractual Terms (Years) Aggregate Intrinsic Value (In thousands) Class A Outstanding at December 31, 2013 $ Granted $ Exercised ) $ $ Forfeited ) $ Outstanding at March 31, 2014 $ $ Exercisable at March 31, 2014 $ $ Class B Outstanding at December 31, 2013 $ Granted $ Exercised ) $ $ Forfeited ) $ Outstanding at March 31, 2014 $ $ Exercisable at March 31, 2014 $ $ -12- The following table summarizes information regarding non-vested stock granted to associates under the 2006 Equity Incentive Plan for the three months ended March 31, 2014: Class A Shares Outstanding Class A Weighted Average Grant Date Fair Value Per Share Class B Shares Outstanding Class B Weighted Average Grant Date Fair Value Per Share Outstanding at December 31, 2013 $ $ Granted Vested Forfeited ) $ ) $ Outstanding at March 31, 2014 $ $ As of March 31, 2014, the total unrecognized compensation cost related to non-vested stock awards was approximately $140,000 and is expected to be recognized over a weighted average period of 1.75 years. 6. GOODWILL AND OTHER INTANGIBLE ASSETS The following represents a summary of changes in the Company’s carrying amount of goodwill for the three months ended March 31, 2014: (In thousands) Balance as of December 31, 2013 $ Foreign currency translation ) Balance as of March 31, 2014 $ Intangible assets consisted of the following: March 31, 2014 December 31, 2013 (In thousands) Non-amortizing other intangible assets: Trade name $ $ Amortizing other intangible assets: Customer related intangibles Non-compete agreements Trade name Total other intangible assets Accumulated amortization ) ) Other intangible assets, net $ $ 7. PROPERTY AND EQUIPMENT March 31, 2014 December 31, 2013 (In thousands) Property and equipment $ $ Accumulated depreciation ) ) Property and equipment, net $ 11,725 $ 8. EARNINGS PER SHARE Net income per share of class A common stock and class B common stock is computed using the two-class method. Basic net income per share is computed by allocating undistributed earnings to common shares and using the weighted-average number of common shares outstanding during the period. -13- Diluted net income per share is computed using the weighted-average number of common shares and, if dilutive, the potential common shares outstanding during the period. Potential common shares consist of the incremental common shares issuable upon the exercise of stock options and vesting of restricted stock. The dilutive effect of outstanding stock options is reflected in diluted earnings per share by application of the treasury stock method. The liquidation rights and the rights upon the consummation of an extraordinary transaction are the same for the holders of class A common stock and class B common stock. Other than share distributions and liquidation rights, the amount of any dividend or other distribution payable on each share of class A common stock will be equal to one-sixth (1/6th ) of the amount of any such dividend or other distribution payable on each share of class B common stock. As a result, the undistributed earnings for each year are allocated based on the contractual participation rights of the class A and class B common stock as if the earnings for the year had been distributed. The Company excluded 228,036 and 82,455 shares of class A common stock options for the three-month periods ended March 31, 2014 and 2013, respectively, and 2,062 and 13,743 shares of class B common stock options for the three-month period ended March 31, 2014, and 2013, respectively, from the diluted net income per share computation because the exercise or grant price exceeded the fair market value of the common stock on such date. For the Three Months Ended March 31, 2014 For the Three Months Ended March 31, 2013 Class A Common Stock Class B Common Stock Class A Common Stock Class B Common Stock (In thousands, except per share data) Numerator for net income per share - basic: Allocation of distributed earnings $ Allocation of undistributed earnings Net income attributable to common shareholders $ Denominator for net income per share - basic: Weighted average common shares outstanding - basic Net income per share - basic $ Numerator for net income per share - diluted: Net income attributable to common shareholders for basic computation $ Denominator for net income per share - diluted: Weighted average common shares outstanding - basic Weighted average effect of dilutive securities: Stock Options 66 60 Restricted Stock 38 6 33 6 Weighted average common shares outstanding - diluted Net income per share - diluted $ 9. RELATED PARTY TRANSACTIONS A board member of the Company serves as an officer of Ameritas Life Insurance Corp. (“Ameritas”). In connection with the Company’s regular assessment of its insurance-based associate benefits, which is conducted by an independent insurance broker and the costs associated therewith, the Company purchases dental and vision insurance for certain of its associates from Ameritas. The total value of these purchases was $52,000 and $55,000 for the three-month periods ended March 31, 2014 and 2013, respectively. -14- Michael Hays, our Chief Executive Officer, is a director and owner of 14% of the equity interests of Nebraska Global Investment Company LLC. The Company purchased certain technology consulting and software development services from Nebraska Global Investment Company LLC. There were no purchases for the three-month periods ended March 31, 2014 and $57,000 for the three-month period ended March 31, 2013. ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Overview The Company is a leading provider of analytics and insights that facilitate revenue growth, patient, employee and customer retention and patient engagement for healthcare providers, payers and other healthcare organizations. The Company’s solutions support the improvement of business and clinical outcomes, while facilitating regulatory compliance and the shift to population-based health management for its clients. The Company’s ability to systematically capture, analyze and deliver to its client’s self-reported information from patients, families and consumers is critical in today’s healthcare market. NRC believes that access to and analysis of its extensive consumer-driven information will become even more valuable in the future as healthcare providers increasingly need to more deeply understand and engage patients and consumers in an effort towards effective population-based health management. The Company’s portfolio of subscription-based solutions provide actionable information and analysis to healthcare organizations and payers across a range of mission-critical, constituent-related elements, including patient experience and satisfaction, community population health risks, workforce engagement, community perceptions, and physician engagement. NRC partners with clients across the continuum of healthcare services. The Company’s clients range from acute care hospitals and post-acute providers, such as home health, long-term care and hospice, to numerous payer organizations. The Company believes this cross-continuum positioning is a unique and an increasingly important capability as evolving payment models drive healthcare providers and payers towards a more collaborative and interactive healthcare system. Results of Operations The following table sets forth for the periods indicated, select financial information derived from the Company’s condensed consolidated financial statements expressed as a percentage of total revenue. The trends illustrated may not necessarily be indicative of future results. The discussion that follows the table should be read in conjunction with the condensed consolidated financial statements. Three months ended March 31, 2014 Revenue: % % Operating expenses: Direct Selling, general and administrative Depreciation and amortization 3.6 Total operating expenses 71.0 Operating income % 29.0 % -15- Three Months Ended March 31, 2014, Compared to Three Months Ended March 31, 2013 Revenue . Revenue for the three-month period ended March 31, 2014, increased 4.5% to $26.0 million, compared to $24.9 million in the three-month period ended March 31, 2013. The increase was due to new customer sales, as well as increases in sales to the existing client base. Direct expenses . Direct expenses increased 0.8% to $10.3 million for the three-month period ended March 31, 2014, compared to $10.2 million in the same period during 2013. This was mainly due to increased vendor services in technology and survey related costs of $165,000 offset by lower variable costs of $49,000. Direct expenses decreased as a percentage of revenue to 39.7% in the three-month period ended March 31, 2014, compared to 41.1% during the same period of 2013 as a result of lower mailing volumes on subscription agreements, as well as per unit cost reductions for certain contracted survey related costs. Selling, general and administrative expenses. Selling, general and administrative expenses decreased 2.0% to $6.4 million for the three-month period ended March 31, 2014, compared to $6.5 million for the same period in 2013 due to a decrease in legal and accounting fees of $335,000 that were associated with the 2013 recapitalization transaction and a decrease in non-cash share based compensation expense of $345,000 primarily associated with the forfeitures of certain stock options and restricted share awards, partially offset by increased expenses for sales, product development, and marketing resources and building and equipment leases. Selling, general, and administrative expenses decreased as a percentage of revenue to 24.4% for the three-month period ended March 31, 2014, from 26.1% for the same period in 2013. Depreciation and amortization. Depreciation and amortization expenses decreased to $935,000 for the three-month period ended March 31, 2014, compared to $950,000 for the same period in 2013 primarily due to less intangible asset amortization. Depreciation and amortization expenses as a percentage of revenue decreased to 3.6% for the three-month period ended March 31, 2014, from 3.8% during the same period in 2013. Provision for income taxes. Provision for income taxes was $2.9 million (34.6% effective tax rate) for the three-month period ended March 31, 2014, compared to $2.7 million (37.3% effective tax rate) for the same period in 2013. The effective tax rate for the three-month period ended March 31, 2014, is lower than the rate in the same period of 2013 mainly due to lower projected state tax rates due to legislative changes. Liquidity and Capital Resources The Company believes that its existing sources of liquidity, including cash and cash equivalents, borrowing availability, and operating cash flows will be sufficient to meet its projected capital and debt maturity needs and dividend policy for the foreseeable future. The Company will make capital contributions up to $2.5 million on an as-needed basis as determined by the Board of Directors of Connect. As of March 31, 2014 the Company had contributed $1.7 million. Additionally, the Company has a future obligation to purchase the other equity units in Connect when certain targeted events have been achieved. If, at any time, Connect has at least $12.5 million of annual recurring contract value, including the NRC contracts being serviced, and the members have approved a financial statement showing a pro forma minimum 35% EBITDA margin for revenue on a going-forward basis, then within 90 days thereafter NRC is required to purchase from the other members, and the other members shall be required to sell to NRC, all of their equity units not owned by NRC. As of March 31, 2014, the price at which the other members had the obligation to sell their equity units to NRC was $0. The Company had cash and cash equivalents of $26.5 million at March 31, 2014, of which $7.4 million was held in Canada. All of the amounts held in Canada are intended to be indefinitely reinvested in foreign operations. The amounts held outside of the U.S. are eligible for repatriation, but under current law, would be subject to U.S. federal income taxes, less applicable foreign tax credits. It is impractical to determine the additional income tax liability, if any, associated with such repatriation. -16- Working Capital The Company had a working capital balance of $18.3 million as of March 31, 2014, compared to a working capital balance of $12.8 million as of December 31, 2013. The change was primarily due to increases in cash and cash equivalents of $4.4 million and reductions in accrued wages, bonus and profit sharing of $953,000. The Company’s working capital is significantly impacted by its large deferred revenue balances. The deferred revenue balances as of March 31, 2014 and December 31, 2013 were $14.7 million and $13.9 million, respectively. The deferred revenue balance is primarily due to timing of initial billings on new and renewal contracts. The Company typically invoices clients for performance tracking services and custom research projects before they have been completed. Billed amounts are recorded as billings in excess of revenue earned, or deferred revenue, on the Company’s condensed consolidated financial statements, and are recognized as income when earned. In addition, when work is performed in advance of billing, the Company records this work as revenue earned in excess of billings, or unbilled revenue. Substantially all deferred revenue and all unbilled revenue will be earned and billed respectively, within 12 months of when the respective period ends. Cash Flow Analysis A summary of operating, investing, and financing activities is shown in the following table: Three Months Ended March 31, (In thousands) Provided by operating activities $ $ Used in investing activities ) ) Provided by (used) in financing activities 40 ) Effect of exchange rate change on cash ) ) Net increase in cash and cash equivalents Cash and cash equivalents at end of period $ $ Cash Flows from Operating Activities Cash flows from operating activities consist of net income adjusted for non-cash items including depreciation and amortization, gain or loss on sale of property and equipment, deferred taxes, share-based compensation and related taxes, and the effect of working capital changes. Net cash provided by operating activities was $5.2 million for the three months ended March 31, 2014, which included net income of $5.5 million, plus non-cash charges (benefits) for deferred tax expense, depreciation and amortization, and non-cash stock compensation totaling $991,000. Changes in working capital reduced 2014 cash flows from operating activities by $1.3 million, primarily due to timing of billings and collections on new or renewal contracts, annual prepaid commitments, and payments of annual bonuses. These changes were partially offset by increasing cash flows from increases in deferred revenue due to timing of billing and revenue recognition on new or renewal contracts. Net cash provided by operating activities was $3.1 million for the three months ended March 31, 2013, which included net income of $4.5 million, plus non-cash charges (benefits) for deferred tax expense, depreciation and amortization, and non-cash stock compensation totaling $1.2 million. Changes in working capital reduced 2013 cash flows from operating activities by $2.6 million, primarily due to the timing of initial billings on new or renewal contracts, annual prepaid commitments, and payments of annual bonuses. These changes were partially offset by increasing cash flows from the timing of estimated tax payments. -17- Cash Flows from Investing Activities Net cash of $605,000 and $416,000 was used for investing activities in the three months ended March 31, 2014 and 2013, respectively, for purchases of property and equipment. Cash Flows from Financing Activities Net cash provided by financing activities was $40,000 in the three months ended March 31, 2014. Proceeds from the exercise of stock options and the excess tax benefit of share-based compensation provided cash of $408,000 and $528,000, respectively. Cash was used to pay payroll taxes on vested restricted shares of $309,000, capital lease obligations of $29,000 and to repay borrowings under the term notes totaling $558,000. Net cash used in financing activities was $1.6 million in the three months ended March 31, 2013. Proceeds from the exercise of stock options and the excess tax benefit of share-based compensation provided cash of $375,000 and $575,000, respectively. Cash was used to pay dividends of $2.1 million, payroll taxes on vested restricted shares of $55,000, capital lease obligations of $27,000 and to repay borrowings under the term notes totaling $326,000. The effect of changes in foreign exchange rates decreased cash and cash equivalents by $237,000 in the three months ended March 31, 2014 and by $137,000 for the three months ended March 31, 2013. Capital Expenditures Cash paid for capital expenditures was $605,000 for the three-month period ended March 31, 2014. These expenditures consisted mainly of computer software, computer hardware, furniture and other equipment. The Company expects similar capital expenditure purchases for the remainder of 2014 consisting primarily of computer software and hardware and other equipment to be funded through cash generated from operations. Debt and Equity The Company had two term notes, which were used to partially finance acquisitions in 2008 and 2010. Borrowings under the term notes bore interest at an annual rate of 3.79%. The Company refinanced these two term notes on May 9, 2013, and combined them into one new term note. Borrowings under the new term note bear interest at an annual rate of 3.12%. The outstanding balance of the new term note at March 31, 2014, was $9.8 million. For additional information on the new term loan, see Note 4 above. The Company also has a revolving credit note that was renewed in May 2013 to extend the term to June 30, 2014. This revolving credit note provides for the maximum aggregate borrowings of $6.5 million, subject to a borrowing base equal to 75.0% of the Company’s eligible accounts receivable. Borrowings under the revolving credit note bear interest at a variable annual rate, with three rate options at the discretion of management as follows: (1) 2.5% plus the daily reset one-month LIBOR rate, or (2) 2.2% plus the one-, two-, or three-month LIBOR rate, or (3) the bank’s one-, two-, three-, six- or twelve-month Money Market Loan Rate. As of March 31, 2014, the revolving credit note did not have a balance. According to the borrowing base requirements, the Company had the capacity to borrow $6.5 million as of March 31, 2014. The Company expects to renew the revolving credit note prior to June 30, 2014. If, however, the revolving credit note cannot be renewed, the Company believes it has adequate cash from operations to meet its debt and capital needs. -18- The term note and revolving credit note are secured by certain of the Company’s assets, including the Company’s land, building, trade accounts receivable and intangible assets. The term note and revolving credit note contain various restrictions and covenants applicable to the Company, including requirements that the Company maintain certain financial ratios at prescribed levels and restrictions on the ability of the Company to consolidate or merge, create liens, incur additional indebtedness or dispose of assets. As of March 31, 2014, the Company was in compliance with these restrictions and covenants. The Company has capital leases for computer equipment, office equipment, and inserting equipment. The balance of the capital leases as of March 31, 2014 was $193,000. Shareholders’ equity increased $5.6 million to $77.3 million at March 31, 2014, from $71.8 million at December 31, 2013. The increase was primarily due to net income of $5.5 million and $1.4 million related to share-based compensation, partially offset by share repurchases of $907,000 and foreign currency translation adjustment of $405,000. Contractual Obligations The Company had contractual obligations to make payments in the following amounts in the future as of March 31, 2014: Contractual Obligations Total Payments Remainder of 2014 One to Three Years Three to Five Years After Five Years (In thousands) Operating leases $ 14 Capital leases 95 Uncertain tax positions Long-term debt Total $ 14 (1) Amounts are inclusive of interest payments, where applicable. (2) We have $193,000 in liabilities associated with uncertain tax positions. We are unable to reasonably estimate the expected cash settlement dates of these uncertain tax positions with certain taxing authorities. Stock Repurchase Program The Board of Directors of the Company authorized the repurchase of 2,250,000 class A and 375,000 class B shares of common stock in the open market or in privately negotiated transactions under a stock repurchase program that was originally approved in February 2006 and subsequently amended in May 2013. As of March 31, 2014, the remaining number of common stock shares that could be purchased under this authorization was 418,749 class A shares and 69,791 class B shares. ITEM 3. Quantitative and Qualitative Disclosures about Market Risk There are no material changes to the disclosures regarding the Company’s market risk exposures made in its Annual Report on Form 10-K for the year ended December 31, 2013. ITEM 4. Controls and Procedures The Company’s management, with the participation of the Company’s Chief Executive Officer and Chief Financial Officer, has evaluated the effectiveness of the design and operation of the Company’s disclosure controls and procedures (as such term is defined in Rules 13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934) as of the end of the period covered by this report, and has concluded that, as of the end of such period, the Company’s disclosure controls and procedures were effective. -19- There have been no changes in the Company’s internal control over financial reporting (as such term is defined in Rules 13a-15(f) and 15d-15(f) under the Securities Exchange Act of 1934) that occurred during the quarter ended March 31, 2014, that have materially affected, or are reasonably likely to materially affect, the Company’s internal control over financial reporting. PART II – Other Information ITEM 1A. Risk Factors There have been no material changes to the risk factors relating to the Company set forth in Part I, Item 1A of its Annual Report on Form 10-K for the year ended December 31, 2013. ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds The Board of Directors of the Company authorized the repurchase of an additional 2,250,000 class A and 375,000 class B shares of Common Stock in the open market or in privately negotiated transactions under a stock repurchase program that was originally approved in February 2006 and subsequently amended in May 2013. Unless terminated earlier by resolution of the Company’s Board of Directors, the repurchase program will expire when the Company has repurchased all shares authorized for repurchase thereunder. As of April 30, 2014, 1,831,251 shares of class A common stock and 305,209 shares of class B common stock have been repurchased under that authorization. No stock was repurchased during the three-month period ended March 31, 2014. ITEM 6.
